2017 IL App (3d) 120772

                                 Opinion filed May 12, 2017
     ____________________________________________________________________________

                                                IN THE

                                   APPELLATE COURT OF ILLINOIS

                                          THIRD DISTRICT

                                                 2017

     THE PEOPLE OF THE STATE OF                     )      Appeal from the Circuit Court
     ILLINOIS,                                      )      of the 10th Judicial Circuit,
                                                    )      Peoria County, Illinois,
            Plaintiff-Appellee,                     )
                                                    )      Appeal No. 3-12-0772
            v.                                      )      Circuit No. 11-CF-124
                                                    )
     DARRIN C. HARDIMON,                            )      Honorable
                                                    )      Timothy M. Lucas,
            Defendant-Appellant.                    )      Judge, Presiding.
     ____________________________________________________________________________

     PRESIDING JUSTICE HOLDRIDGE delivered the judgment of the court, with opinion.
     Justices Schmidt and Wright concurred in the judgment and opinion.
     ____________________________________________________________________________

                                              OPINION

¶1          The defendant, Darrin C. Hardimon, appeals from his convictions for first degree murder

     and unlawful possession of a weapon by a felon (UPWF). On appeal, the defendant argues that

     (1) he received ineffective assistance of trial counsel and (2) his UPWF conviction must be

     reversed.

¶2                                              FACTS

¶3          The defendant was charged by indictment with four counts of first degree murder (720

     ILCS 5/9-1(a)(1), (a)(2) (West 2010)) and one count of UPWF (720 ILCS 5/24-1.1(a) (West

     2010)). The UPWF charge alleged that the defendant
                     “knowingly possessed on or about his person or on his own land or in his own

                     abode a firearm having been previously convicted of a felony violation of Article

                     24 of the Illinois Compiled Statutes, being aggravated unlawful use of a weapon,

                     in Peoria County Case 08 CF 1317.”

¶4            Before the jury trial commenced, the parties entered a stipulation that the defendant had a

     prior conviction for an article 24 felony. Due to the stipulation, the State said that it did not

     “believe that the actual offense being aggravated unlawful use of a weapon is required to be

     disclosed to the jury.” The State suggested that the court refer to the predicate offense as an

     “[a]rticle 24 [f]elony.”

¶5            At trial, the State called Peoria police officer Jon Briggs to testify as its first witness. On

     February 6, 2011, Briggs was patrolling the area around Club Apollo. At approximately 3:50

     a.m., Briggs heard 7 to 10 gunshots followed by a second volley of 7 to 10 gunshots. Near Club

     Apollo, Briggs saw the victim, Jerrell Hartwell, lying on the ground. Hartwell had been shot in

     the abdomen, and Briggs called for an ambulance.

¶6            Telekia Lyles testified that she was at Club Apollo on the night of the shooting. Before

     the club closed, Lyles went out to warm up her vehicle. While sitting in her vehicle, Lyles heard

     several gunshots. Lyles turned and saw a man pointing a gun at an individual lying in the snow.

     Lyles gave a Club Apollo security guard information on the make, model, and license plate

     number of the shooter’s vehicle. Lyles’s handwritten note identified the vehicle as a black

     Eclipse, license plate No. L101306. Lyles said the shooter was wearing a black hat and black

     shirt.

¶7            Anthony Carter testified that he owned a black Mitsubishi Eclipse, license plate No.

     L101306. On February 5, 2011, Carter loaned the vehicle to TC Driver. Earlier in the day, before


                                                        2
       Driver picked up the vehicle, Carter saw Driver with the defendant. The next morning

       (February 6, 2011), Carter noticed that a gray Camaro that belonged to the defendant was parked

       in his lot. Later in the day, the Eclipse was returned to Carter’s lot. Driver told Carter that he did

       not return the vehicle on the morning of February 6, 2011, because he had gotten drunk.

¶8            Early Johnson testified that he was a security guard at Club Apollo. Around 2 a.m. on

       February 6, 2011, Johnson observed Hartwell and the defendant arguing in the men’s restroom.

       Johnson directed the men to end their argument, and Hartwell left the restroom. The defendant

       remained in the restroom, and Johnson directed him to leave the club. Johnson began to escort

       the defendant out of the restroom when he was called to another incident. Thereafter, Johnson

       again told the defendant to leave the club. The defendant became frustrated and said, “I’ll air this

       bitch out.” Johnson had heard this statement before and opined that it meant there would be “gun

       play.” Johnson then escorted the defendant out of the club. After Club Apollo started to close,

       Johnson noticed that Hartwell had been shot.

¶9            On cross-examination, Johnson said that he had described the defendant as “dark-

       skinned.” However, when Johnson was asked for clarification, he stated that he was not sure that

       he would have described the defendant as “dark complected.” Johnson said “[l]ooking at [the

       defendant], I’m certain I wouldn’t have said that” he was a dark-skinned person.

¶ 10          Peoria police officer Paul Tuttle testified that on February 7, 2011, he photographed and

       searched the black Eclipse (Anthony Carter’s vehicle) that was connected to the shooting at Club

       Apollo. The vehicle did not contain any firearms, bullets, or shell casings. Tuttle located a

       maroon-colored coat inside the vehicle.

¶ 11          Forensic scientist Linda Yborra testified that she analyzed the shell casings and bullet

       jacket fragments found at the scene, as well as three bullets removed from Hartwell’s body.


                                                         3
       Yborra determined that each of the three bullets had been fired from the same weapon. Yborra

       also concluded that each of the casings had been ejected from the same firearm. Yborra could not

       identify whether or eliminate the possibility that the bullet jacket fragments had been fired from

       the same weapon. Yborra did not have a firearm to compare the bullets, fragments, and casings

       to.

¶ 12          Detective James Feehan testified that he reviewed the video surveillance recorded by the

       security cameras at Club Apollo. Surveillance video from camera No. 1 showed that shortly after

       3:50 a.m., a crowd formed near the entrance of the club. As the crowd dispersed, a black male

       wearing black clothing pointed a gun toward the area in front of Club Apollo. After firing several

       shots, the black male walked away through the parking lot. Surveillance camera No. 2 recorded

       the parking lot area. At 3:51 a.m., an individual dressed in black walked toward a black vehicle.

       The individual entered the passenger side of the vehicle, and the vehicle left the parking lot.

       Surveillance camera No. 3 showed several individuals as they entered Club Apollo. Surveillance

       camera No. 11 showed the area directly in front of Club Apollo. At the beginning of this

       recording, a crowd of people was seen standing near the front of the club. A few seconds later,

       the crowd rapidly dispersed, and the shooting victim fell into a snow bank. Shortly thereafter, the

       police arrived on the scene.

¶ 13          Detective Steven Garner testified that he had reviewed the surveillance videos. Garner

       said that surveillance camera No. 3 showed the entryway to Club Apollo. Garner identified one

       of the individuals entering the club as Driver, whom he recognized from a prior interaction.

       Garner also noted that Driver was deceased at the time of the trial. Garner thought that he saw

       the defendant walking into the club in front of Driver, but he could not make a conclusive




                                                       4
       identification from the video recording. After viewing the surveillance videos, Garner could not

       determine if the defendant was anywhere on the scene at the time of the shooting.

¶ 14          During his investigation, Garner asked Johnson to review a photographic lineup. Johnson

       identified the defendant as the individual he escorted out of Club Apollo after the argument in

       the restroom.

¶ 15          On February 8, 2011, Garner interviewed the defendant at the Peoria police station. The

       interview was video recorded. Prior to trial, the parties discussed the redaction of the recording.

       The original recording was more than four hours in length, and the State indicated that it had

       redacted approximately three hours of the video where the defendant was not actively

       interviewed. The State also redacted portions of the video where the detectives asked the

       defendant if he had received Miranda warnings on a prior occasion, as well as references to

       information that Driver had told to the police. Defense counsel did not object to the introduction

       or playing of the redacted video.

¶ 16          At the beginning of the video recording, Detective Garner introduced himself and

       Detective Moore to the defendant and stated that they were speaking with the defendant about

       the February 6, 2011, murder at Club Apollo. Before providing the defendant with a Miranda

       waiver form, Garner asked the defendant (1) if he had heard about the shooting, (2) his highest

       level of education completed, and (3) his address. The defendant answered the questions and

       then directed his attention to the written Miranda waiver. While defendant reviewed the waiver,

       Moore told the defendant that it was “a technical issue, man. Everybody has got to get it.” In

       response, the defendant said “I am trying to understand it. You said everybody gets the paper.”

       Moore asked if the defendant felt like he was free to leave and explained that the Miranda

       warnings were not determinative of whether the defendant was going to jail but were a “custody


                                                       5
       issue.” Moore explained that anyone walking by the room would think the defendant was in

       custody because he was sitting across from the door, behind a table, with two men between the

       defendant and the door. Garner stated that it was like “you see on television where you read your

       rights.” The defendant said that he did not understand the last line of the Miranda waiver

       regarding the voluntariness of his waiver. Garner and Moore explained that the line indicated

       that the detectives were not threatening or promising the defendant anything in exchange for his

       statement. Following this explanation, the defendant signed the waiver.

¶ 17            The defendant explained that, on the night of the shooting, he went to Club Apollo with

       an individual he called “Unc,” whom Garner later identified as TC Driver. The defendant

       described Driver as a light-skinned male. The defendant said that he wore a maroon-colored coat

       and Driver wore a plaid shirt to the club. Around 11 p.m., the defendant and Driver drove to

       Club Apollo in a black two-door Mitsubishi. The defendant explained that the Mitsubishi was

       owned by the defendant’s cousin, Anthony Carter.

¶ 18            At Club Apollo, the defendant and Driver sat at the bar, had a few drinks, played pool,

       and left after the bartenders announced the last call. The defendant was with Driver the whole

       night, and neither of them used the restroom during their time at Club Apollo. The defendant said

       that he did not get into any arguments while he was at the club and he did not own a firearm.

       Around 3 a.m., the defendant was sitting in the Mitsubishi, which was parked facing Club

       Apollo, when he saw a group of men standing outside the club. The defendant heard gunshots,

       and he and Driver left the parking lot. Later, Driver dropped the defendant off at his girlfriend’s

       house.

¶ 19            Approximately 26 minutes into the interview, Garner and Moore confronted the

       defendant with allegations that the defendant had been involved in an earlier argument at Club


                                                       6
       Apollo. At this point, the detectives’ tone changed from one of fact gathering to pressing the

       defendant to tell them what happened. The detectives told the defendant that other evidence

       indicated that he had been involved in an earlier argument at Club Apollo and he left the club in

       a Mitsubishi that matched the description of the shooting suspect’s vehicle. Moore explained that

       the case would be presented either as one of self-defense or cold-blooded murder. Garner

       encouraged the defendant to tell the detectives what had happened and to explain if the shooting

       was an act of self-defense. The defendant repeatedly denied any involvement in the shooting.

¶ 20          During the interview, the detectives said the defendant was hiding in his girlfriend’s

       basement when the police came to bring him to the station. Garner noted that the officers at the

       house were prepared to send a canine into the house to force the defendant out. The defendant

       replied that he voluntarily came out of the basement and an officer thanked him for his

       cooperation.

¶ 21          Approximately 37 minutes into the video, Garner indicated that the defendant should

       “man[ ] up to what happened.” The defendant maintained that he had done nothing wrong and

       reconfirmed that he left Club Apollo and went directly to his vehicle. Moore explained that the

       police had a different version of events that implicated the defendant in the shooting and the

       detectives could seek a lesser charge if the defendant explained that he acted in self-defense. The

       defendant said he had not spoken to Hartwell on the night of the incident. Approximately five or

       six minutes later, Garner and the defendant went over the defendant’s version of events. The

       defendant maintained that he was sitting in the Mitsubishi when the shooting started, at which

       point the defendant left the scene. Moore insisted that the defendant had left information out, and

       Garner implied that the defendant was involved in the earlier argument in the men’s restroom.

       Moore said the surveillance video showed the defendant leaving Club Apollo before 3 a.m. and


                                                       7
       returning in a black Mitsubishi, which backed into a parking spot. At that point, Garner alleged

       that the video showed the defendant getting into a dispute with Hartwell, firing several shots, and

       calmly walking back to the Mitsubishi. Garner then told the defendant that the defendant

       “showed no remorse for what happened. It’s like I don’t care. I’m going handle my business.”

       The defendant said that he did not commit the shooting, and Garner replied “yes, you did. You

       can sit there and say that all day, but the facts is [sic] the facts.” Moore said that a show of

       remorse or responsibility would go “a long way in Peoria County.” Moore commented that the

       State would take this case to trial because “it is easy” and this type of case provided good

       publicity for the State’s Attorney and leads to “100-year, triple digit sentences.”

¶ 22          As an example of the damage caused by not showing remorse, Moore told the defendant

       that he worked a prior case involving a drug deal that turned into a shooting and attempted

       murder prosecution. The detectives did not have video recorded evidence of the shooting, but the

       individuals involved in the drug deal identified the shooter. Moore told the instant defendant that

       the detectives “don’t blow smoke up people’s ass. We tell it like it is. Okay? Just like we are

       doing to you.” Moore then returned to his anecdote stating the detectives interviewed the shooter

       and laid out the evidence against him. The shooter showed no remorse and was convicted and

       sentenced to 95 years’ imprisonment. Moore emphasized that the lengthy sentence was imposed

       even though the victim survived the shooting. Garner told the instant defendant that “now is the

       time to talk.” The defendant reiterated that he had told the detectives everything he knew and the

       detectives were trying to force him to make a different statement. Garner responded that he was

       not trying to make the defendant say anything.




                                                        8
¶ 23          Approximately 54 minutes into the video, Garner said the detectives knew the defendant

       committed the offense and he needed to tell the detectives why he fired the shots. The defendant

       again denied committing the shooting, and the following exchange took place:

                             “[Moore:] We don’t get people in here, okay, just to belittle them. We get

                     people in here to get to the bottom of shit. Okay? We don’t lie to people. Because,

                     you know, say something happens. Okay. You get convicted. Next thing you

                     know, Judge Mary McDade says, uh, you know what I think he’s served his time.

                     You know? He is claiming in his appeal that he was scared to death of this dude.

                     You know? When they see the picture of the guy, sure that’s believable. So the

                     next thing you know it gets overturned. Alright? And, or they say he’s served

                     enough time, we’re going to make it second degree murder because he was scared

                     of this dude. He thought dude was going to come after him. So they cut you loose.

                     Alright? That might be 10 years from now. Okay? Him and I are working another

                     murder case. Say it’s one of your family members that gets murdered. Are you

                     going to want to talk to us if we have been blowing smoke up your ass? No.

                     That’s why we don’t do it. Because we need people to talk to us.

                             [Garner:] Our rep, our rep is always important to us.

                             [Moore:] We don’t lie to people. We just tell—this is the way it is. You

                     know? The damage is done. Now is the time to just make the best of it. That’s all

                     you can do. But, given the opportunity, which is what you are being given now, is

                     to tell your side, there is a reason that shit happens, so that they know what is

                     going, the State’s attorney’s office. Now is the time to do it. That is just the way it

                     is.


                                                       9
                              [The defendant:] You all are questioning me. I told you what I know.”

       Moore then explained that Driver was also “going down for murder, too” on an accountability

       theory. The defendant asked if he was personally being charged with murder, and the detectives

       responded that the defendant was being charged with murder. Garner again told the defendant

       that this was his opportunity to explain his side of the story. Moore then told the defendant that

       they were taking the case to trial because the prosecution wanted to “show this shit off” and it

       makes for a good trial. Moore implied the video recording would have the jurors on the edge of

       their seats looking at the defendant with disgust. Moore implied that the news media would use

       the word “execute” next to the defendant’s picture. Moore repeatedly implied that the

       prosecution had a strong case against the defendant, as the video clearly established his guilt, and

       the detectives were providing a favor to the defendant by seeking his honest explanation. The

       defendant again insisted that he had told the detectives what had happened.

¶ 24          Approximately one hour and 13 minutes into the interview, Moore told the defendant that

       the next time he may see his son will be when the defendant is “passing [his son] in [the

       Department of Corrections] in 20 years *** because his dad is all locked up.” Two minutes

       before the end of the video, Moore told the defendant that he was going to jail for first degree

       murder. The detectives then exited the interview room. Shortly thereafter, Moore returned and

       questioned the defendant about the coat he was wearing on the night of the shooting. Moore

       explained that if the defendant gave the prosecution his current version of events, they would

       “bend [him] over.” The defendant responded “how many times do I gotta keep saying it man. I

       told you what happened, man.” Moore then left the room, and the video ended.

¶ 25          At the conclusion of the State’s case, the defendant elected not to testify, and the defense

       rested without presenting evidence. At the jury instruction conference, the State tendered Illinois


                                                       10
       Pattern Jury Instructions, Criminal, No. 3.13X (4th ed. 2000) (hereinafter, IPI Criminal 4th No.

       3.13X), which stated:

                               “Ordinarily, evidence of a defendant’s prior conviction of an offense may

                      not be considered by you as evidence of his guilt of the offense with which he is

                      charged.

                               However, in this case, because the State must prove beyond a reasonable

                      doubt the proposition that the defendant has previously been convicted of an

                      article 24 felony, you may consider evidence of defendant’s prior conviction of

                      *** an article 24 felony for the purpose of determining whether the State has

                      proved that proposition.”

       Defense counsel asked the court not to provide IPI Criminal 4th No. 3.13X to the jury. The court

       responded:

                               “I’ve just noted for my own notes and for the common law record that

                      you’ve indicated that you do not wish to have it tendered nor given to the jury as

                      compared to it being withdrawn or anything like that, okay?

                               [Defense counsel:] Yes, your Honor.”

¶ 26          The State began its closing argument with the defendant’s statement “I’ll air this bitch

       out.” The State described the defendant’s words as a “statement of intent,” which was later

       carried out. While recapitulating the evidence, the State argued that the defendant expressed his

       intent as he was escorted out of Club Apollo and said “I’ll air this bitch out.” The State then

       recited Johnson’s opinion that the defendant’s statement indicated the potential for “gun play.”

       The State espoused that, after the defendant was removed from Club Apollo due to his dispute

       with Hartwell, he retrieved his firearm and returned to the club to wait for Hartwell to leave.


                                                       11
¶ 27          During its closing arguments, defense counsel said the State “talked about the fact that

       [the defendant] was convicted before of a felony, UUW [unlawful use of a weapon], possession

       of a weapon.” The defense argued that the State presented no evidence that showed the defendant

       had a gun and no one identified the defendant as the shooter.

¶ 28          The court instructed the jury, in part, that

                      “[c]losing arguments are made by the attorneys to discuss the facts and

                      circumstances in the case and should be confined to the evidence and to

                      reasonable inferences to be drawn from the evidence. Neither opening statements

                      nor closing arguments are evidence, and any statement or argument made by the

                      attorneys which is not based on the evidence should be disregarded.”

¶ 29          When deliberations concluded, the jury found the defendant guilty of first degree murder

       and UPWF. The court sentenced the defendant to 80 years’ imprisonment for first degree murder

       and a consecutive term of 14 years for UPWF. The defendant filed a motion to reconsider

       sentence, which the court denied. The defendant appeals.

¶ 30                                               ANALYSIS

¶ 31                                  I. Ineffective Assistance of Counsel

¶ 32          The defendant argues that trial counsel was ineffective for failing to file a motion to

       further redact the video recording of the defendant’s police interview. The defendant contends

       that the final two-thirds of the video recording should have been redacted because it was

       irrelevant and more prejudicial than probative. We find that counsel’s failure to seek further

       redaction of the interview video requires reversal and remand for a new trial.

¶ 33          To establish that he received ineffective assistance of counsel, the defendant must show

       that (1) counsel’s performance fell below an objective standard of reasonableness and (2) there is

                                                        12
       a reasonable probability that, but for counsel’s deficient performance, the result of the

       proceeding would have been different. People v. Manning, 241 Ill. 2d 319, 326-27 (2011) (citing

       Strickland v. Washington, 466 U.S. 668, 694 (1984)). To satisfy the deficient performance prong,

       the defendant must overcome the strong presumption that counsel’s action or inaction was the

       result of sound trial strategy. People v. Ramsey, 239 Ill. 2d 342, 433 (2010). To establish the

       prejudice prong, the defendant must show “there is a reasonable probability that, but for

       counsel’s unprofessional errors, the result of the proceeding would have been different.”

       Strickland, 466 U.S. at 694. That is, “[t]he defendant must show that counsel’s deficient

       performance rendered the result of the trial unreliable or the proceeding fundamentally unfair.”

       People v. Richardson, 189 Ill. 2d 401, 411 (2000). In weighing the impact of counsel’s errors, we

       consider the totality of the evidence before the finder of fact. People v. Donegan, 2012 IL App

       (1st) 102325, ¶ 47.

¶ 34          The defendant argues that counsel was ineffective for failing to move to further redact the

       video recording of the police interview. The defendant asserts that the detectives’ repeated

       statements regarding their theory and strength of the case constituted irrelevant and prejudicial

       evidence. Specifically, approximately 20 minutes of the video contained the defendant’s relevant

       admissions about his location at the time of the shooting. The remainder of the video consisted of

       prejudicial statements that (1) described, in detail, a scenario where the defendant shot the victim

       because he was afraid; (2) attacked the defendant’s character and credibility, which included the

       State’s potential use of the words “liar,” “cold-blooded killer,” and “execute,” at trial; (3) served

       to bolster the testimonies of the officers and other prosecution witnesses; (4) described the

       contents of the surveillance video, while inaccurately vouching for the clarity of the video;




                                                        13
       (5) claimed the case would be easily prosecuted; and (6) indicated the defendant hid in his

       girlfriend’s basement when the police came to arrest him, which indicated knowledge of guilt.

¶ 35           Generally, statements made by an investigating officer during an interview with the

       suspected defendant are admissible if they are necessary to demonstrate the effect of the

       statement on the defendant or to explain the defendant’s response. See People v. Theis, 2011 IL

       App (2d) 091080, ¶ 33 (observing that, without the officers’ statements in the video, the

       defendant’s responses would have been nonsensical). However, a police officer’s opinion

       statement regarding the ultimate question of fact possesses significant prejudice as the officer is a

       recognized authority figure. See People v. Munoz, 398 Ill. App. 3d 455, 487 (2010) (admission

       of officer’s testimony regarding the defendant’s veracity was error); People v. Crump, 319 Ill.

       App. 3d 538, 542 (2001) (police officer’s testimony that he believed the defendant to be guilty

       was reversible error). An officer’s testimony or statement during a video recorded interrogation

       is ultimately subject to relevancy requirements, as well as the familiar test weighing probative

       value versus prejudicial effect. People v. Patterson, 192 Ill. 2d 93, 114-15 (2000). A statement

       should be excluded from evidence where its probative value is outweighed by its prejudicial

       effect. Id.

¶ 36           Here, during the first one-third of the interview, the defendant and the detectives had a

       conversation about the defendant’s whereabouts and knowledge of the shooting at Club Apollo.

       Around the 30-minute mark, the interview shifts from a conversational tone to accusations that

       the defendant committed the shooting. During the remaining 50 minutes of the recording, the

       defendant adamantly denied the detectives’ accusations that he was involved in an argument at

       Club Apollo and was removed from the club. The defendant also consistently denied the

       detectives repeated assertions that the defendant returned to Club Apollo with a gun and shot


                                                        14
       Hartwell. In spite of the defendant’s insistence, Garner and Moore goaded the defendant to

       confess to the offenses by suggesting that the defendant will receive more lenient treatment if he

       shows remorse and takes responsibility for the shooting. At several points during the interview,

       the detectives claimed that the evidence was so heavily weighed against the defendant that the

       prosecution would insist on taking the matter to a trial, where it would easily prevail, and the

       defendant would face a lengthy prison sentence. The detectives told the defendant that the

       prosecution wanted to “show this shit off” and that the media would use the word “execute” next

       to the defendant’s picture. The detectives further assured the defendant that they were not lying

       because they had a reputation to protect. Toward the end of the video, the detectives indicated

       that the defendant’s failure to implicate himself in the detectives’ version of events would

       prevent the defendant from seeing his son, at least until the defendant’s son also found himself in

       prison. Moore also conclusively stated that the defendant was going to jail for first degree

       murder.

¶ 37          These and other comments from the interviewing officers served only to impermissibly

       bolster the State’s case and inflame the passions of the jury. Because the defendant was adamant

       that he was not involved in the shooting and did not change his version of events throughout the

       interview, the final two-thirds of the interview had no probative value. Rather, this portion of the

       video was highly prejudicial and, at times, removed the finding of guilt from the province of the

       jury as the detectives conclusively stated that the defendant was guilty of murder. See Munoz,

       398 Ill. App. 3d at 488-89. Therefore, we find that defense counsel’s performance was deficient

       for not filing a motion to further redact this portion of the video.

¶ 38          In coming to this conclusion, we acknowledge that during an interrogation, the police

       may use a variety of noncoercive techniques, which include playing on a suspect’s ignorance,


                                                         15
       fears, and anxieties. See People v. Bowman, 335 Ill. App. 3d 1142, 1153 (2003) (citing United

       States v. Rutledge, 900 F.2d 1127, 1130 (7th Cir. 1990)). The instant detectives’ interrogation

       techniques are not at issue in this appeal. Rather, the present issue concerns whether the

       interview, as shown to the jury, was relevant and not prejudicial. Here, the statements in the final

       two-thirds of the interview were not relevant, as the defendant did not change his statement or

       admit to the offenses, and were more prejudicial than probative. As a result, this portion of the

       video served only to paint the defendant as a “cold-blooded” murderer, bolster the State’s case,

       and disparage the defendant. Only the first one-third of the recording was arguably relevant, as

       the defendant stated that he was outside Club Apollo at the time of the shooting. However, the

       trial evidence illustrated that numerous people were outside Club Apollo at the time of the

       shooting and the surveillance video does not clearly establish the shooter’s identity. Moreover,

       the defendant’s presence in a vehicle outside Club Apollo at the time of the shooting does not

       establish any of the elements of the charged offense. 1 Thus, the inclusion of the final two-thirds

       of the video prejudiced the outcome of the defendant’s trial.

¶ 39           Our finding of prejudice is supported by the totality of the evidence, which failed to

       directly connect the defendant to the crime. No witness identified the defendant as the shooter,

       the defendant never admitted to committing the charged offenses, and the physical evidence did

       not directly connect the defendant to the offense. The maroon coat that the police found in the

       Mitsubishi placed the defendant in a vehicle at the scene; however, the defendant acknowledged

       during the interrogation that he wore a maroon coat to Club Apollo and he rode in the

               1
                 The elements of first degree murder include (1) an individual performed an act that caused a
       death, (2) without lawful justification, and (3) he intended to kill or do great bodily harm or knew that his
       acts would cause death or create a strong probability of death or great bodily harm. 720 ILCS 5/9-1(a)(1)
       (West 2010).
                The elements of UPWF include (1) an individual possessed on his person, land, or in his abode, a
       firearm or firearm ammunition and (2) he had previously been convicted of a felony under the laws of
       Illinois or any other jurisdiction. 720 ILCS 5/24-1.1(a) (West 2010).
                                                            16
       Mitsubishi. This evidence did not conclusively establish the defendant’s guilt, as the surveillance

       video showed that the shooting suspect was not wearing a coat. Additionally, Lyles’s

       identification of the suspect’s vehicle did not establish the defendant’s guilt because Lyles’s

       observation is consistent with the defendant’s testimony that he was sitting in the black

       Mitsubishi in the parking lot at the time of the shooting and he left after he heard the gunshots.

       Lyles’s description also was not independently corroborated and did not identify the defendant as

       the shooter. The only witness identification regarded the defendant’s role in an earlier altercation

       in the restroom of Club Apollo. Finally, the surveillance video does not provide a conclusive

       identification of the shooter or the allegation that the shooter got into a black Mitsubishi with

       license plate No. L101306. The surveillance video provides, at best, a general depiction of the

       scene outside Club Apollo at the time of the shooting. The poor video quality and darkness of the

       night make any defining features indiscernible. Given this evidence, the defendant’s guilt could

       only be established via inferences from the circumstantial evidence. While proof by inference

       and circumstantial evidence is sufficient to convict, in this case, the combination of the irrelevant

       and overly prejudicial portion of the video and the evidence has left us with little confidence in

       the verdict. See People v. Wheeler, 226 Ill. 2d 92, 120 (2007) (criminal conviction may be based

       solely on circumstantial evidence). We, therefore, find that defense counsel was ineffective in

       failing to move to redact or otherwise exclude the final two-thirds of the video.

¶ 40          In addition to the defendant’s argument that reversal is warranted due to defense

       counsel’s failure to seek redaction of the video, the defendant argues that several other errors are

       reversible cumulative error. We find that our resolution of the defendant’s ineffective assistance

       claim regarding defense counsel’s failure to seek redaction of the video renders analysis of the

       defendant’s remaining contentions of error unnecessary.


                                                        17
¶ 41                                          II. UPWF Conviction

¶ 42          The defendant argues that his UPWF conviction is unconstitutional and must be reversed

       and that the cause must be remanded for either a new trial on the first degree murder charge or,

       in the alternative, resentencing. This issue was considered by our supreme court in People v.

       McFadden, 2016 IL 117424, ¶¶ 29-31. 2 While we need not reach this issue, in light of the fact

       that we are reversing and remanding the cause for a new trial on the first issue, we do so in the

       interest of judicial economy and fairness to the parties.

¶ 43          The supreme court in McFadden stated:

                              “It is axiomatic that no judgment, including a judgment of conviction, is

                      deemed vacated until a court with reviewing authority has so declared. As with

                      any conviction, a conviction is treated as valid until the judicial process has

                      declared otherwise by direct appeal or collateral attack. Although Aguilar may

                      provide a basis for vacating defendant's prior 2002 [aggravated unlawful use of a

                      weapon] conviction, Aguilar did not automatically overturn that judgment of

                      conviction. Thus, at the time defendant committed the UUW by a felon offense,

                      defendant had a judgment of conviction that had not been vacated and that made it

                      unlawful for him to possess firearms.” Id. ¶ 31.

¶ 44          Prior to this appeal, defendant had not independently attained reversal or vacatur of the

       predicate offense, aggravated unlawful use of a weapon. As a result, defendant’s UPWF

       conviction would not be unconstitutional or subject to vacatur on this ground. However, for

       reasons already discussed in section I of this opinion, we have reversed defendant’s UPWF

       conviction on the independent ground of ineffective assistance of trial counsel.

              2
               We previously held this appeal in abeyance pending the McFadden decision, which was
       subsequently issued on June 16, 2016.
                                                        18
¶ 45                                          CONCLUSION

¶ 46            The judgment of the circuit court of Peoria County is reversed and remanded for a new

       trial.

¶ 47            Reversed and remanded.




                                                     19